THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
 
STOCK OPTION AGREEMENT
 
(NON U.S. PERSONS)
 
THIS AGREEMENT is entered into as of the ________ day of __________________,
2013.
 
BETWEEN:
 
KONARED CORPORATION, a company incorporated pursuant to the laws of the state of
Nevada with an office at 2829 Ala Kalani Kaumaka St., Suite F-133, KOLOA, HI
96756.
 
(the “Corporation”)
 
AND:
 
___________, a businessperson with an address at _______________
 
(the “Optionee”)
 
WHEREAS:
 
A. The Corporation’s board of directors (the “Board”) has approved and adopted a
2013 Stock Option Plan (the “Plan”), whereby the Board is authorized to grant
stock options to purchase shares of common stock of the Corporation to the
directors, officers, employees, independent contractors, and consultants of the
Corporation or any Parent or Subsidiary of the Corporation (as defined herein);
 
B. The Optionee is a director, officer, employee, independent contractor or
consultant of the Corporation, Parent or Subsidiary;
 
C. The Corporation wishes to grant stock options to purchase a total of
__________ Optioned Shares (as defined herein) to the Optionee, as follows:
 

 
Incentive Stock Options (as defined herein)
 
Non-Qualified Stock Options (as defined herein)

 
D. The Plan was approved by the Corporation’s shareholders on , 2013.

 
1

--------------------------------------------------------------------------------

 

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  DEFINITIONS
 
1.1  In this Agreement, the following terms shall have the following meanings:
 
(a)  
“Common Stock” means the shares of common stock of the Corporation;

 
(b)  
“Exercise Price” means $ per share;

 
(c)  
“Expiry Date” means ;

 
(d)  
“Notice of Exercise” means a notice in writing addressed to the Corporation at
its address first recited hereto (or such other address of which the Corporation
may from time to time notify the Optionee in writing), substantially in the form
attached as Schedule B hereto, which notice shall specify therein the number of
Optioned Shares in respect of which the Options are being exercised;

 
(e)  
“Options” means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the
Corporation pursuant to Section 2.1 of this Agreement;

 
(f)  
“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

 
(g)  
“Securities” means, collectively, the Options and the Optioned Shares;

 
(h)  
“Shareholders” means holders of record of the shares of Common Stock;

 
(i)  
“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

 
(j)  
“Vested Options” means the Options that have vested in accordance with Section
2.2 of this Agreement.

 
1.2  Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan.
 
2.  THE OPTIONS
 
2.1  
The Corporation hereby grants to the Optionee, on the terms and conditions set
out in this Agreement and in the Plan, Options to purchase a total of __________
Optioned Shares at the Exercise Price.

 
2.2  
The Options vest in accordance with Schedule A to this Agreement.  The Options
may be exercised immediately after vesting.


 
2

--------------------------------------------------------------------------------

 

 
2.3  
The Options shall, at 5:00 p.m. (Hawaii-Aleutian Standard Time) on the Expiry
Date, expire and be of no further force or effect whatsoever.

 
2.4  
The Corporation shall not be obligated to cause the issuance, transfer or
delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Corporation, for the payment of the aggregate Exercise Price for all
Optioned Shares for which the Options shall have been exercised, and for
satisfaction of any tax withholding obligations associated with such exercise.

 
2.5  
The Optionee shall have no rights whatsoever as a shareholder in respect of any
of the Optioned Shares (including any right to receive dividends or other
distribution therefrom or thereon) except in respect of which the Options have
been properly exercised in accordance with the terms of this Agreement.

 
2.6  
The Options will terminate in accordance with the provisions of the Plan.

 
2.7  
Subject to the provisions of this Agreement and the Plan and subject to
compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination;
provided, however, that if the Optionee is subject to the reporting and
liability provisions of Section 16 of the Securities Exchange Act of 1934, as
amended, with respect to the Common Stock, the Optionee shall be precluded from
selling, transferring or otherwise disposing of any Common Stock underlying any
of the Options during the six months immediately following the grant of the
Options.  If less than all of the shares included in the vested portion of any
Options are purchased, the remainder may be purchased at any subsequent time
prior to the Expiry Date.  Only whole shares may be issued pursuant to the
exercise of any Options, and to the extent that any Option covers less than one
share, it is not exercisable.

 
2.8  
Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Schedule B) to the
President of the Corporation at its principal executive office, specifying the
number of Optioned Shares to be purchased and accompanied by payment in cash or
by certified check or cashier’s check in the amount of the full Exercise Price
for the Common Stock to be purchased.  In addition to payment in cash or by
certified check or cashier’s check and if agreed to in advance by the
Corporation, the Optionee or transferee of the Options may pay for all or any
portion of the aggregate Exercise Price by complying with one or more of the
following alternatives:

 
(a)  
by delivering to the Corporation shares of Common Stock previously held by the
Optionee, or by the Corporation withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Options, which shares of Common
Stock received or withheld shall have a fair market value at the date of
exercise (as determined by the Board) equal to the aggregate exercise price to
be paid by the Optionee upon such exercise; or

 
(b)  
by complying with any other payment mechanism approved by the Board at the time
of exercise.


 
3

--------------------------------------------------------------------------------

 

 
2.9  
It is a condition precedent to the issuance of Optioned Shares that the Optionee
execute and/or deliver to the Corporation all documents and withholding taxes
required in accordance with applicable laws.

 
2.10  
Nothing in this Agreement shall obligate the Optionee to purchase any Optioned
Shares except those Optioned Shares in respect of which the Optionee shall have
exercised the Options in the manner provided in this Agreement or the Plan.

 
2.11  
Reference is made to the Plan for particulars of the rights and obligations of
the Optionee and the Corporation in respect of:

 
(a)  
the terms and conditions on which the Options are granted; and,

 
(b)  
a consolidation or subdivision of the Corporation’s share capital or an
amalgamation or merger;

 
all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents.
 
2.12  
By accepting the Options, the Optionee represents and agrees that none of the
Optioned Shares purchased upon exercise of the Options will be distributed in
violation of applicable federal and state laws and regulations.  The Optionee
further represents and agrees to provide the Corporation with any other document
reasonably requested by the Corporation or the Corporation’s Counsel.

 
3.  DOCUMENTS REQUIRED FROM OPTIONEE
 
3.1  
The Optionee must complete, sign and return an executed copy of this Agreement
to the Corporation, including a duly signed Canadian Accredited Investor
Certificate attached hereto as Schedule C.

 
3.2  
The Optionee shall complete, sign and return to the Corporation as soon as
possible, on request by the Corporation, any documents, questionnaires, notices
and undertakings as may be required by regulatory authorities, and applicable
law.

 
4.  SUBJECT TO STOCK OPTION PLAN
 
The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan.  A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Corporation.

 
4

--------------------------------------------------------------------------------

 

 
5.  ACKNOWLEDGEMENTS OF THE OPTIONEE
 
The Optionee acknowledges and agrees that:
 
(a)  
none of the Options or the Optioned Shares have been registered under the 1933
Act or under any state securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

 
(b)  
the Corporation has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act;

 
(c)  
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Corporation and such decision is based solely upon a
review of publicly available information regarding the Corporation that is
available on the website of the United States Securities and Exchange Commission
(the “SEC”) at www.sec.gov (the “Company Information”);

 
(d)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 
(e)  
there is no government or other insurance covering the Securities;

 
(f)  
there are risks associated with an investment in the Securities;

 
(g)  
the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Corporation in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Corporation;

 
(h)  
the books and records of the Corporation were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);


 
5

--------------------------------------------------------------------------------

 

 
(i)  
the Corporation and others are entitled to rely upon the truth and accuracy of
the acknowledgements, representations, warranties, statements, covenants and
agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations, warranties, statements, covenants, and
agreements are no longer accurate or have been breached, the Optionee shall
promptly notify the Corporation, and the Optionee will hold harmless the
Corporation from any loss or damage it may suffer as a result of the Optionee’s
failure to correctly complete this Agreement;

 
(j)  
the Corporation has advised the Optionee that the Corporation is relying on an
exemption from the registration and prospectus requirements of applicable
securities laws and, as a consequence of acquiring the Securities pursuant to
this exemption, certain protections, rights and remedies provided by the
applicable securities laws, including statutory rights of rescission or damages,
will not be available to the Optionee;

 
(k)  
the Optionee will indemnify and hold harmless the Corporation and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Optionee contained herein or in any document furnished by the
Optionee to the Corporation in connection herewith being untrue in any material
respect or any breach or failure by the Optionee to comply with any covenant or
agreement made by the Optionee to the Corporation in connection therewith;

 
(l)  
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently certain market makers make market in the
Common Stock on the OTC Bulletin Board;

 
(m)  
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Optionee’s ability to resell the Securities under
Canadian securities laws and National Instrument 45-106 Prospectus and
Registration Exemptions as adopted by the Canadian Securities Administrators;

 
(n)  
the Corporation will refuse to register any transfer of the Securities not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

 
(o)  
the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;


 
6

--------------------------------------------------------------------------------

 

 
(p)  
the Optionee has been advised to consult the Optionee’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Corporation is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions; and

 
(q)  
this Agreement is not enforceable by the Optionee unless it has been accepted by
the Corporation.

 
6.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE
 
The Optionee hereby represents and warrants to and covenants with the
Corporation (which representations, warranties and covenants shall survive the
closing) that:
 
(a)  
the Optionee is a director, officer, employee or consultant of the Corporation
or subsidiary of the Corporation;

 
(b)  
if an employee or consultant of the Corporation or subsidiary of the
Corporation, the Optionee is a bona fide employee or consultant of the
Corporation or subsidiary of the Corporation;

 
(c)  
the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

 
(d)  
the Optionee has received and carefully read this Agreement and the Company
Information;

 
(e)  
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 
(f)  
the Optionee is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

 
(g)  
the Optionee is not a U.S. Person;

 
(h)  
the Optionee is resident in the jurisdiction set out on page 1 of this
Agreement;

 
(i)  
the Optionee:

 
(i)  
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Optionee is resident (the “International
Jurisdiction”) which would apply to the granting of the Option;


 
7

--------------------------------------------------------------------------------

 

 
(ii)  
the Optionee is acquiring the Option pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Optionee is permitted to acquiring the Option under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;

 
(iii)  
the applicable securities laws of the authorities in the International
Jurisdiction do not require the Corporation to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the granting of
the Option; and

 
(iv)  
the granting of the Option by the Corporation does not trigger:

 
I.  
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

 
II.  
any continuous disclosure reporting obligation of the Optionee or the
Corporation in the International Jurisdiction; and

 
(v)  
the Optionee will, if requested by the Corporation, deliver to the Corporation a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Corporation, acting reasonably;

 
(j)  
the acquisition of the Securities by the Optionee as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Optionee;

 
(k)  
the Optionee has not acquired the Securities as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Securities; provided, however, that the Optionee may sell or
otherwise dispose of the Securities pursuant to registration thereof under the
1933 Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;

 
(l)  
the Optionee is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Optionee’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and, in
particular, it has no intention to distribute either directly or indirectly any
of the Securities in the United States or to U.S. Persons, and no other person
has a direct or indirect beneficial interest in such Securities;


 
8

--------------------------------------------------------------------------------

 

 
(m)  
the Optionee is not an underwriter of, or dealer in, the Common Stock, nor is
the Optionee participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Securities;

 
(n)  
the Optionee:

 
(i)  
has adequate net worth and means of providing for his/her/its current financial
needs and possible personal contingencies;

 
(ii)  
has no need for liquidity in this investment; and

 
(iii)  
is able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and can afford the complete loss of such investment;

 
(o)  
the Optionee is aware that an investment in the Corporation is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Corporation’s various disclosure
documents, filed with the SEC;

 
(p)  
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Corporation;

 
(q)  
the Optionee understands and agrees that the Corporation and others will rely
upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Optionee shall promptly notify the Corporation;

 
(r)  
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Corporation and has depended on the advice
of its legal and financial advisors and agrees that the Corporation will not be
responsible in anyway whatsoever for the Optionee’s decision to invest in the
Securities and the Corporation;

 
(s)  
the Optionee understands and agrees that none of the Options or the Optioned
Shares have been or will be registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

 
(t)  
the Optionee understands and agrees that the Corporation will refuse to register
any transfer of the Optioned Shares not made in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act;

 
(a)  
 


 
9

--------------------------------------------------------------------------------

 



 
(u)  
the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(v)  
no person has made to the Optionee any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities; or

 
(iii)  
as to the future price or value of any of the Securities; and

 
(w)  
if the Optionee is a consultant of the Corporation, the Optionee has entered
into a written consulting agreement with the Corporation or a related entity of
the Corporation and spends or will spend a significant amount of time and
attention on the affairs and business of the Corporation or such related entity.

 
7.  ACKNOWLEDGEMENT AND WAIVER
 
The Optionee has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information contained in the
Company Information.  The Optionee hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Optionee might be entitled in connection with the
distribution of any of the Securities.
 
8.  PROFESSIONAL ADVICE
 
The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal, state and foreign
tax and securities laws which may vary depending upon the individual
circumstances of the Optionee.  Accordingly, the Optionee acknowledges that he
or she has been advised to consult his or her personal legal and tax advisor in
connection with this Agreement and his or her dealings with respect to
Options.  Without limiting other matters to be considered with the assistance of
the Optionee’s professional advisors, the Optionee should consider: (a) the
merits and risks of an investment in the underlying Optioned Shares; and (b) any
resale restrictions that might apply under applicable securities laws.
 
9.  LEGENDING OF SUBJECT SECURITIES
 
9.1  
The Optionee hereby acknowledges that that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Securities will bear
any legends required under applicable Canadian securities laws and regulations
and a legend in substantially the following form:


 
10

--------------------------------------------------------------------------------

 

 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
9.2  
The Optionee hereby acknowledges and agrees to the Corporation making a notation
on its records or giving instructions to the registrar and transfer agent of the
Corporation in order to implement the restrictions on transfer set forth and
described in this Agreement.

 
10.  GENERAL RESALE RESTRICTIONS
 
10.1  
The Optionee acknowledges that any resale of any of the Optioned Shares will be
subject to resale restrictions contained in the securities legislation
applicable to the Optionee or proposed transferee.  The Optionee acknowledges
that none of the Optioned Shares have been registered under the 1933 Act or the
securities laws of any state of the United States.  The Optioned Shares may not
be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 
10.2  
The Optionee acknowledges and agrees that the Optionee is solely responsible
(and the Corporation is not in any way responsible) for compliance with
applicable resale restrictions.

 
10.3  
The Optionee acknowledges that the Optioned Shares are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the applicable provincial securities laws and the rules made thereunder.

 
11.  NO EMPLOYMENT RELATIONSHIP
 
The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Corporation or any related company, express or
implied, that the Corporation or any related company will employ or contract
with an Optionee, for any length of time, nor shall it interfere in any way with
the Corporation’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.

 
11

--------------------------------------------------------------------------------

 

 
12.  GOVERNING LAW
 
This Agreement is governed by the laws of the State of Nevada and the federal
laws of the United States of America as applicable therein.
 
13.  COSTS
 
The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.
 
14.  SURVIVAL
 
This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.
 
15.  ASSIGNMENT
 
This Agreement is not transferable or assignable.
 
16.  CURRENCY
 
Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.
 
17.  SEVERABILITY
 
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.
 
18.  COUNTERPARTS AND ELECTRONIC MEANS
 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

 
12

--------------------------------------------------------------------------------

 

 
19.  ENTIRE AGREEMENT
 
This Agreement is the only agreement between the Optionee and the Corporation
with respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.
 
KONARED CORPORATION
 
Per:           
               
Authorized Signatory
 


 

 WITNESSED BY:  )      )  
 
 )    Name  )      )    Address  )  [NAME OF OPTIONEE]    )      )    Occupation
 )  

 
 

  13
 

--------------------------------------------------------------------------------

 

SCHEDULE A
VESTING SCHEDULE
 
Incentive Stock Options
Date
Number of Options to Vest
               

 
Non-Qualified Stock Options
Date
Number of Options to Vest
               



 





 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE B
NOTICE OF EXERCISE
TO:         KonaRed Corporation
2829 Ala Kalani Kaumaka St., Suite F-133
KOLOA, HI 96756
 
This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated _____________________, 2013 (the
“Agreement”), between KonaRed Corporation (the “Corporation”) and the
undersigned.  The undersigned hereby elects to exercise the Optionee’s options
to purchase ____________________ shares of the common stock of the Corporation
at a price of US $ per share, for aggregate consideration of US $____________,
on the terms and conditions set forth in the Agreement.  Such aggregate
consideration, in the form specified in section 2.8 of the Agreement,
accompanies this notice.
 
The Optionee represents and warrants to the Corporation that all representations
and warranties set out in the Agreement are true as of the date of the exercise
of the options under the Agreement.
 
The Optionee hereby directs the Corporation to issue, register and deliver the
certificates representing the shares as follows:


Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
     
City, State, and Zip Code
             
Telephone Number

 
DATED at _____________________________, the _______ day of______________,
_______.
 


X
Signature
 
(Name and, if applicable, Office)
 
(Address)
 
(City, State, and Zip Code)
 
Fax Number or E-mail Address
 
Social Security/Insurance No.:




 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE C
CANADIAN ACCREDITED INVESTOR CERTIFICATE
 
In connection with the grant of the Options in accordance with the Stock Option
Agreement dated _____________________, 2013 between KonaRed Corporation and the
undersigned, the undersigned represents and warrants to KonaRed Corporation that
the undersigned satisfies one or more of the categories indicated below (please
place an “X” on the appropriate lines):
 
______Category 1
a Canadian financial institution, or a Schedule III bank
______Category 2
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada)
______Category 3
a subsidiary of any person referred to in Category 1 or 2, if the person owns
all of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary
______Category 4
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador)
______Category 5
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
Category 4
______Category 6
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada
______Category 7
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’ile de
Montreal or an intermunicipal management board in Québec
______Category 8
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government
______Category 9
a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada) a pension commission or similar regulatory
authority of a jurisdiction of Canada
_____Category 10
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000
_____Category 11
an individual whose net income before taxes exceeded $200,000 in each of the two
(2) most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded $300,000 in each of the two (2) most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year
_____Category 12
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000
_____Category 13
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements
_____Category 14
an investment fund that distributes or has distributed its securities only to
 
(a)  a person that is or was an accredited investor at the time of the
distribution;
 
(b)  a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 of National Instrument 45-106 [Minimum amount investment] or
2.19 of National Instrument 45-106 [Additional investment in investment funds];
or
 
(c)  a person described in paragraph (a) or (b) that acquires or acquired
securities under section 2.18 of National Instrument 45-106 [Investment fund
reinvestment]
_____Category 15
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt
_____Category 16
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be
_____Category 17
a person acting on behalf of a fully managed account managed by that person, if
that person
 
(a)  is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction; and
 
(b)  in Ontario, is purchasing a security that is not a security of an
investment fund
_____Category 18
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded
_____Category 19
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in Categories 1 to 4 or Category 9 in form and function
_____Category 20
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors
_____Category 21
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser
_____Category 22
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

 
Dated _____________________, 2013.


 

 
If an Individual:
X                                                                
Signature
Print Name
Jurisdiction of Residence


 

--------------------------------------------------------------------------------

 

For the purposes hereof:
 
 
(a)
“accredited investor” means a person who meets the criteria in any of the above
categories;

 
(b)
“Canadian financial institution” means:

 
(i)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

 
(ii)
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 
(c)
“eligibility adviser” means

 
(i)
a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

 
(ii)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 
(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

 
(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 
(d)
“financial assets” means

 
(i)
cash,

 
(ii)
securities, or

 
(iii)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 
(e)
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 
(f)
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;

 
(g)
“non-redeemable investment fund” means an issuer:

 
(i)
whose primary purpose is to invest money provided by its securityholders;

 
(ii)
that does not invest

 
(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

 
(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 
(iii)
that is not a mutual fund;

 
(h)
“person” includes

 
(i)
an individual;

 
(ii)
a corporation;

 
(iii)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

 
(iv)
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

 
(i)
“related liabilities” means

 
(i)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 
(ii)
liabilities that are secured by financial assets;

 
(j)
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 
(k)
“spouse” means, an individual who,

 
(i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 
(ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 
(iii)
in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta); and

 
(l)
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.




 
C-2
 

--------------------------------------------------------------------------------

 
